DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alshamrani (US 2017/0225684 A1) in view of Hussain et al. (US 2013/0096746 A1).
For claim 1, Alshamrani discloses an electrically-powered wheel assembly 20 for a work vehicle 1, the wheel assembly comprising:
an axle 24;
a wheel 10 [configured to rotate relative to the axle] (page 3, paragraph [0041]), [the wheel positioned outward from the axle in a radial direction such that a wheel cavity is defined between the wheel and the axle in the radial direction] (fig. 3);
a first electric motor 6a [configured to rotationally drive the wheel relative to the axle] (page 3, paragraph [0042]), [the first electric motor positioned within the wheel cavity] (fig. 3) 
a second electric motor 6b [positioned within the wheel cavity] (fig. 3) and [configured to rotationally drive the wheel relative to the axle] (page 3, paragraph [0042]), but does not explicitly disclose 
the second electric motor further configured to receive electric power through the first electric motor.
Hussain et al. discloses [the primary objective of the first drive motor/generator 803 is to operate and optimally load the engine 601 in fig. 6 for maximum efficiency by supplying as much power as possible directly to the main drive moto Dr2 807 in Fig. 8A or additional drive motors if they are used] (page 12, paragraph [0230]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the second electric motor receiving power from the first electric motor as taught by Hussain et al. with the wheel assembly of Alshamrani to allow for maximum efficiency, while optimally charging the power source, thus improving overall operation of the wheel.
For claim 2, Alshamrani modified as above discloses the wheel assembly [wherein the first electric motor and the second electric motor are configured to be independently controlled] (via motor controllers 8a, 8b, page 3, paragraph [0041]).
For claim 3, Alshamrani modified as above discloses the wheel assembly wherein the first electric motor comprises [a first controller 8a configured to control an operation of the first electric motor and the second electric motor comprises a second controller 8b configured to control an operation of the second electric motor] (page 3, paragraph [0042]).

For claim 5, Alshamrani modified as above discloses the wheel assembly [wherein the first electric motor and the second electric motor are aligned within the wheel cavity in the radial direction] (fig. 3).
For claim 6, Alshamrani modified as above discloses the wheel assembly [wherein the axle extends from a first end to a second end in an axial direction, the first electric motor and the second electric motor configured to engage the axle such that the first electric motor and the second electric motor are stacked along the axle] (fig. 3, wherein the first and second electric motor are stacked along the axle).
For claim 7, Alshamrani modified as above discloses the wheel assembly [wherein the first electric motor comprises a stator 14a coupled to the axle and a rotor 2a coupled the wheel, the second electric motor comprising a stator 14b coupled to the axle and a rotor 2b coupled the wheel] (fig. 3, page 3, paragraph [0041]).
For claim 14, Alshamrani modified as above discloses the wheel assembly further comprising:
[a rib extending inward from the wheel in the radial direction] (fig. 3, inwardly radial extending portions of the wheel 10),
[wherein at least one of the first electric motor or the second electric motor is coupled to the rib] (indirectly, via axle 24).
s 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alshamrani (US 2017/0225684 A1) in view of Hussain et al. (US 2013/0096746 A1), and further in view of Bercher (DE 10008451 A1).
For claim 8, Alshamrani modified as above but does not explicitly disclose the wheel assembly wherein the wheel defines an access opening configured to provide access to the wheel cavity, the wheel assembly further comprising:
an end cap removably coupled to an end of the axle to cover the access opening in a manner that prevents access to the wheel cavity.
Bercher discloses a wheel 6 comprising an electric motor 14; an axle 23, 23’; end caps removably coupled to an end of the axle to cover access opening (fig. 2) in a manner that prevents access to the wheel cavity 22; a spacer 27, 27’ [configured to slidingly engage the axle such that the spacer is positioned between the electric motor and the end cap] (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the end cap and spacers of Bercher with the wheel assembly of Alshamrani modified as above would allow for overall reduction in movement of the wheel components, specifically, the electric motors, thus reducing overall vibration and movement damage and reducing overall replacement costs.	
For claim 11, Alshamrani modified as above discloses the wheel assembly further comprising:
a spacer 27, 27’ [configured to slidingly engage the axle such that the spacer is positioned between the second electric motor and the end cap] (in view of the modification above of Bercher).
12 is rejected under 35 U.S.C. 103 as being unpatentable over Alshamrani (US 2017/0225684 A1) in view of Hussain et al. (US 2013/0096746 A1), and further in view of Ando et al. (CN 103840609A).
For claim 12, Alshamrani modified as above does not explicitly disclose the wheel assembly wherein the first electric motor is configured to receive coolant from a coolant source and the second electric motor is configured to receive the coolant through the first electric motor.
Ando et al. discloses a first rotating electric machine 11 and a second rotating electric machine 12; [wherein the first rotating electric machine is configured to receive coolant from a coolant source 21] (page 3, paragraph [0023], via coolant passage 22) and [the second electric rotating machine is configured to receive the coolant through the first rotating electric machine] (page 4, paragraph [0028], via connecting pipe 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the coolant system of Ando et al. with the wheel assembly of Alshamrani modified as above to allow for overall reduction in overheating of the electric motors, thus reducing overall replacement costs.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alshamrani (US 2017/0225684 A1) in view of Ando et al. (CN 103840609A).
For claim 15, Alshamrani discloses an electrically-powered wheel assembly 20 for a work vehicle 1, the wheel assembly comprising:
an axle 24;
a wheel 10 [configured to rotate relative to the axle] (page 3, paragraph [0041]), [the wheel positioned outward from the axle in a radial direction such that a wheel cavity is defined between the wheel and the axle in the radial direction] (fig. 3);

a second electric motor 6b [positioned within the wheel cavity] (fig. 3) and [configured to rotationally drive the wheel relative to the axle] (page 3, paragraph [0042]), but does not explicitly disclose 
the first electric motor configured to receive coolant from a coolant source; and 
the second electric motor configured to receive the coolant through the first electric motor.
Ando et al. discloses a first rotating electric machine 11 and a second rotating electric machine 12; [wherein the first rotating electric machine is configured to receive coolant from a coolant source 21] (page 3, paragraph [0023], via coolant passage 22) and [the second electric rotating machine is configured to receive the coolant through the first rotating electric machine] (page 4, paragraph [0028], via connecting pipe 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the coolant system of Ando et al. with the wheel assembly of Alshamrani to allow for overall reduction in overheating of the electric motors, thus reducing overall replacement costs.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alshamrani (US 2017/0225684 A1) in view of Bercher (DE 10008451 A1) and Hussain et al. (US 2013/0096746 A1).
For claim 17, Alshamrani discloses a method for increasing the output capacity of an electric wheel motor assembly, the electric wheel motor assembly comprising an axle 24 and a 
[a wheel cavity defined between the wheel and the axle] (fig. 3), the electric wheel assembly including a pre-existing electric motor 6a [positioned within the wheel cavity] (fig. 3) and [configured to rotationally drive the wheel relative to the axle] (page 3, paragraph [0042]);
installing an additional electric motor 6b [within the wheel cavity] (fig. 3), [the additional electric motor configured to rotationally drive the wheel relative to the axle] (page 3, paragraph [0042]), but does not explicitly disclose 
decoupling and re-installing an end cap from an end of the axle; and 
the additional electric motor further configured to, when installed, receive electric power through the pre-existing electric motor.
Bercher discloses a wheel 6 comprising an electric motor 14; an axle 23, 23’; end caps removably coupled to an end of the axle to cover access opening (fig. 2) in a manner that prevents access to the wheel cavity 22; a spacer 27, 27’ [configured to slidingly engage the axle such that the spacer is positioned between the electric motor and the end cap] (fig. 2), but does not explicitly disclose the additional electric motor further configured to, when installed, receive electric power through the pre-existing electric motor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the end cap and spacers of Bercher with the wheel assembly of Alshamrani would allow for overall reduction in movement of the wheel components, specifically, the electric motors, thus reducing overall vibration and movement damage and reducing overall replacement costs.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the second electric motor receiving power from the first electric motor as taught by Hussain et al. with the wheel assembly of Alshamrani modified as above to allow for maximum efficiency, while optimally charging the power source, thus improving overall operation of the wheel.
For claim 18, Alshamrani modified as above discloses the method further comprising:
[removing a first spacer from the axle after decoupling the end cap, the first spacer having a first length; and
installing a second spacer onto the axle after installing the second electric motor] (in view of the modification above, wherein Bercher discloses the use of a first and second spacer 27, 27’), but does not explicitly disclose the second spacer having a second length that is less than the first length.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a length of the second spacer relative to the first spacer, wherein the different sized spacers would allow for using different sizes of axles and electric motors, thus improving overall usability of the stacked electric motors in a vehicle and, thus, not limiting to only a singular overall configuration, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the .

Allowable Subject Matter
Claims 9, 10, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “when the end cap is decoupled from the end of axle, an electric circuit is opened such that the supply of electric power to the axle and the first electric motor is halted” or “the stator of the first electric defining a first coolant passage configured to receive the coolant from the coolant source, the stator of the second electric motor defining a second coolant passage in fluid communication with and configured to receive the coolant from the first coolant passage”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10017054, CN-106103166A – comprises a wheel with an electric motor mounted within
	EP-0695662A1, US-5369324 – a wheel comprising a motor and power supply elements

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611